Citation Nr: 9915454	
Decision Date: 06/01/99    Archive Date: 06/15/99

DOCKET NO.  93-08 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for the service-connected residuals of a left wrist 
fracture with malunion and distal radial ulnar joint 
arthritis (minor extremity).  

2.  Entitlement to a disability rating in excess of 10 
percent for the service-connected residuals of healed 
compression fractures of the 10th and 11th thoracic vertebrae.  



REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1975 to 
June 1979.  This appeal arises from a September 1991 rating 
decision of the Indianapolis, Indiana, regional office (RO) 
which assigned a 10 percent disability rating for the 
residuals of a fracture of the left wrist (minor extremity) 
and a noncompensable disability evaluation for the residuals 
of healed fractures of the 10th and 11th thoracic vertebrae, 
after granting service connection for those disabilities.  

By a rating action dated in December 1992, the noncompensable 
disability evaluation assigned to the veteran's thoracic 
spine disability was increased to 10 percent, effective on 
November 19, 1990.  Further, by a rating action dated in 
November 1998, the 10 percent disability evaluation assigned 
to the veteran's left wrist disability was increased to 30 
percent, effective on November 19, 1990.  

This case was remanded by the Board in March 1995 and October 
1996 for additional development.  




FINDINGS OF FACT

1.  The veteran's left wrist disability is manifested by 
malunion with distal radial ulnar joint arthritis and loss of 
radial height that is somewhat symptomatic with loss of grip 
strength and limited range of motion but minimal pain 
symptoms; however, clinical evidence of unfavorable ankylosis 
of the wrist has not been demonstrated.  

2.  There is no clinical evidence of ankylosis of the 
thoracic spine or demonstrable deformity of the vertebral 
body.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected residuals of a 
left wrist fracture with malunion and distal radial ulnar 
joint arthritis (minor extremity) have not been met.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.10, 4.14, 4.20, 4.40, 
4.45, 4.71a including Diagnostic Codes 5212, 5214, 5215 
(1998).  

2.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected residuals of 
healed compression fractures of the 10th and 11th thoracic 
vertebrae have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.10, 4.14, 4.20, 4.40, 4.45, 4.71 and Diagnostic Codes 5285, 
5288 and 5291 (1998).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The service medical records show that the veteran sustained 
injuries to his left wrist and back.  In January 1976, the 
veteran was reported to have struck his left wrist and 
injured his back when he fell 12 feet from a balcony.  He 
complained of low back and left wrist pain.  X-rays revealed 
a fracture of the left distal radius without overriding.  The 
lumbosacral spine was within normal limits.  The impression 
was that of closed fracture of the left distal radius.  A 
follow-up report dated in February 1976 indicated that the 
veteran had also sustained mild compression fractures of the 
8th, 9th, and 11th thoracic vertebrae.  X-rays from March 1976 
were noted to have shown that the wrist fracture had 
collapsed, and that there was radial shortening.  

In June 1976, during service, the veteran underwent an 
orthopedic examination.  He was noted to have sustained a 
left Colles' fracture.  He had no current complaints with 
regard to his wrist.  Palmar flexion and dorsiflexion were 
limited to 10 degrees.  He had good pronation and supination.  
X-rays showed a shortening of the fracture site.  The 
impression was that the left Colles' fracture had healed with 
good clinical results.  

With regard to his back, the veteran complained of having 
low-grade back pain for many years.  He said that the pain 
was worse on bending.  He stated that the pain had been 
somewhat aggravated by his compression fracture of the 10th 
and 11th thoracic vertebrae.  On examination, there was no 
tenderness at the fracture site.  He had a full range of 
motion of the back.  X-rays showed compression fractures of 
the 10th and 11th thoracic vertebrae. The fractures were 
described as being "25 and 10 percent respectively."  The 
impression was that of back pain secondary to compression 
fracture and probable "EPS."  The examiner observed that 
the pain from compression fractures could become chronic and 
aggravating but not debilitating.  

In June 1991, the veteran underwent a VA neurological 
examination.  He complained of a poor range of motion of the 
left wrist.  He also complained of intermittent back pain 
that was not getting any better.  He described having a sharp 
pain that was focused in the thoracic region.  He said his 
right leg would occasionally become weak and give out.  The 
veteran had a normal neurologic examination distally, normal 
reflexes, normal motor examination from L3 to S1, normal hip 
flexion strength as well as abduction strength of the hip, 
and no sensory loss.  He had what appeared to be a displaced 
distal radius fracture.  He had about a 20 degree malunion of 
the radius with 60 degrees of pronation and 70 degrees of 
supination.  The veteran had 25 degrees of radial deviation 
and about 20 degrees of ulnar deviation.  He had 45 degrees 
of dorsiflexion and 45 degrees of plantar flexion of the 
wrist.  There was some crepitance in the wrist joint.  The 
examiner indicated that the veteran was being sent for x-rays 
of the thoracic spine and left wrist.  

The veteran was also afforded a VA orthopedic examination in 
June 1991.  He complained of constant back pain since his in 
service injury.  He described two (2) types of pain.  One was 
a dull, constant ache in his mid-thoracic spine without 
radiation.  The veteran said that he also experienced a 
burning pain with a stabbing component when lifting a small 
amount of weight or lifting his arms over his head.  He 
stated that the pain was made worse by keeping his arms in 
the same position.  He denied having any numbness or weakness 
in his legs, numbness over his trunk or abdomen, or bowel or 
bladder dysfunction.  He reported that he was right-handed.  

On examination, there was mild tenderness over the mid and 
lower thoracic spine.  The surrounding paraspinal muscles 
were nontender.  No deformities were noted.  Motor exam 
showed normal bulk and tone with no fasciculations.  The 
veteran exhibited 5/5 strength in all muscle groups of the 
upper and lower extremities, bilaterally.  Reflexes were 
normal.  Sensory exam was intact to light touch, pin prick, 
and proprioception.  An x-ray of the left wrist showed 
deformities involving the distal ulna and radius due to old 
trauma.  An x-ray of the thoracic spine revealed anatomic 
alignment and well-maintained disc spaces.  There was a small 
anterior osteophyte of the superior end plate of the 12th 
thoracic vertebra.  The impression was that of post-traumatic 
musculoskeletal pain in the thoracic region of a mild to 
moderate degree.  In this regard, the examiner noted that the 
pain was subjective as there was no objective findings by 
examination.  He added, however, that thoracic radiculopathy 
could not be ruled out.  

Service connection for the residuals of a left wrist fracture 
was granted in September 1991.  A 10 percent disability 
rating was assigned under Diagnostic Code 5215 based on 
limitation of motion of the wrist.  The RO found that the 
veteran's left wrist deformity was compensable because of the 
deformities shown on x-ray.  Service connection was also 
granted for the residuals of healed compression fractures the 
10th and 11th thoracic vertebrae.  The RO determined that a 
compensable evaluation was not warranted because the 
veteran's complaints of pain were purely subjective.

The veteran was afforded a personal hearing before the RO in 
March 1992.  He stated that he had been suffering from back 
problems since his inservice back injury.  He said that he 
suffered from constant back pain and a limited range of 
motion.  He stated that the pain increased with movement.  He 
maintained that he was unable lift more than 20 pounds.  He 
indicated that he had missed promotion opportunities at work 
because of his back problem.  The veteran added that he also 
experienced a radiating pain from his low back.  He said 
prolonged sitting or standing caused his back to become 
stiff.  He denied wearing a back brace or seeing a 
chiropractor.  With regard to his left wrist, the veteran 
reported that he suffered from cramping, weakened grip 
strength, and limited range of motion.  He remarked that his 
left hand was slightly crooked when compared to his right 
hand.  Although he was right-handed, he stated his left wrist 
disability interfered with his ability to perform manual 
labor.  He testified that he had never been fired from a job 
due to his wrist or back disability.  However, he said he had 
been refused employment when he revealed the nature of his 
disabilities.

In an October 1992 letter to the Indiana Department of 
Vocational Rehabilitation, Thomas E. Durham, M.D., reported 
that he had evaluated the veteran for his complaints of upper 
and lower back pain.  While he denied radiation of pain down 
the arms or lower extremities, the veteran indicated that his 
arms would occasionally go numb.  He said he worked in a 
trailer factory doing final finish.  He stated that he 
avoided heavy lifting whenever possible.  He added that 
working overhead aggravated his back pain.  He denied any 
bowel or bladder dysfunction.  

On examination, the veteran complained of some tenderness to 
palpation over the 
T4-5-6 thoracic spinous processes area and also over the 
lower lumbar spinous processes at about the L5 level.  His 
range of motion of the cervical spine was full. However, he 
did complain of discomfort at the extremes of rotation and 
between his shoulder blades with elevating his arms above his 
head in forward flexion or abduction.  Deep tendon reflexes 
in the upper extremities were present and equal bilaterally.  
The veteran's grip strength was fairly good in both hands.  
There was limitation of motion of the lumbosacral spine.  X-
rays of his thoracic spine showed slight scoliosis in the 
upper thoracic area extending from T1 to T9.  Anterior 
spurring at the T11-12 and T10-11 levels was shown with some 
anterior narrowing of those vertebrae.  There was also some 
spurring at the upper levels of the thoracic spine and disc 
space narrowing.  The impression was that of chronic thoracic 
sprain and scoliosis in the upper thoracic spine and residual 
wedging of the lower thoracic vertebrae.   Dr. Durham opined 
that the veteran would be unable to perform heavy manual 
labor, particularly jobs working overhead.  

In December 1992, the Hearing Officer assigned a 10 percent 
disability rating for the residual compression fractures of 
the 10th and 11th thoracic vertebrae.  The 10 percent 
disability rating assigned to the veteran's left wrist 
disability was continued.  A Supplemental Statement of the 
Case was sent to the veteran than same month.  

In March 1995, the matter was remanded by the Board for the 
purpose of obtaining additional medical evidence.  The RO was 
told to afford the veteran a VA orthopedic and neurological 
examination to determine the severity of his service-
connected disabilities.  The examiners were instructed to 
state whether there was a demonstrable deformity of the any 
vertebral body and, if so, whether it was related to the 
service-connected fracture residuals.  

Medical records from the Fort Wayne VA Medical Center (VAMC) 
dated from September 1994 to March 1995 show that the veteran 
was followed for complaints of low back pain.  While his 
history of fracturing T9, T10, and T11 was referenced, there 
were no findings pertaining to the treatment of the upper or 
middle spine.

In April 1995, the veteran underwent a VA neurological 
examination.  He complained of ongoing pain and pressure 
between his shoulder blades.  He stated that he had some 
"numbness" and warmth on his back at about the mid-shoulder 
(T3-T7) region.  He was nontender over the paraspinal or 
vertebral region in the thoracolumbar junction and the 
lumbosacral spine region.  The veteran said he had some 
decreased range of motion mostly in the neck.  He remarked 
that he occasionally woke up with a feeling of numbness in 
his right arm.  He denied any radicular component or Valsalva 
exacerbation into his arm.  He reported that he was attending 
school for a business administration class and worked as an 
inspector.  

On examination, there were no stigmata of neurocutaneous 
disease.  Cranial nerves II through XII were intact 
bilaterally.  Motor examination was normal.  Sensory 
examination was intact in all extremities.  However, the 
veteran did have some subjective diminished sensation to 
light touch in the region distal to the paraspinous muscles 
of about T3 to T7 which was inconsistent and not in character 
with the entire dermatomal distribution.  Muscle stretch 
reflexes were present throughout and hyporeflexic at plus one 
in the upper and lower extremities.  The impression was that 
of musculoskeletal pain in the thoracic region.  The examiner 
observed that there was a discrepancy between the veteran's 
complaints of numbness, which was consistent with about T3 to 
T7, and his inservice fractures at the T10/11 region.  He 
said he could find no evidence of pain, numbness, or 
radicular symptoms at the region of his previous fracture, 
and that he did not feel that the veteran's current symptoms 
were related to his service-connected back disability.  He 
noted that x-rays of the thoracic spine were pending.

The veteran was also afforded a VA orthopedic examination in 
April 1995.  He complained of chronic back pain since his 
inservice accident.  He described a pressure sensation in his 
upper back and occasionally some stinging sensation radiating 
from the back.  An examination of the veteran's thoracic 
spine showed that he had some numbness to light touch over 
the upper thoracic spine and some tenderness to palpation 
over the 9th to 11th thoracic vertebral area.  His sensation 
was intact with no pain to palpation.  Most of his pain came 
from above the site of his previously reported fractures.  
Extension was very painful in the upper back.  The assessment 
was that the veteran's thoracic spine pain and numbness was 
at a higher level than his reported old fractures.  X-rays 
were ordered to see if there had been any changes since 1991.

With regard to his left wrist, the veteran said it caused him 
problems with heavy lifting, mostly on the ulnar aspect of 
the wrist.  He also complained that weather changes 
occasionally caused his wrist to ache.  On examination, the 
veteran had palmar flexion to 70 degrees, dorsiflexion to 70 
degrees, radial deviation to 25 degrees, and ulnar deviation 
to 35 degrees.  He had full pronation and supination.  The 
left wrist x-rays from 1991 were referenced.  The examiner 
stated that the wrist seemed to have healed.  He opined that 
the ulnar sided pain was probably due to his ulnar styloid 
fracture which probably caused a "transjugular" 
fibrocartilage complex tear.

X-rays of the left wrist and thoracic spine were taken in 
April 1995.  When compared to the 1991 films of the left 
wrist, the examiner stated that there had been no significant 
change in the healed fracture of the distal ulna.  With 
regard to the thoracic spine, there was some very minimal 
curvature of the upper thoracic spine.  There was no 
significant disk space narrowing.  Except for a minimal 
degenerative change of the T12 vertebral body, there was no 
evidence of compression deformity.

By a rating action dated in June 1995, the 10 percent 
disability evaluation assigned to the veteran's service-
connected left wrist disability was continued.  The RO stated 
that the highest rating assignable for limitation of motion 
of the wrist was 10 percent.  As there was no evidence of 
malunion, nonunion, or ankylosis, the RO found that a higher 
rating would be inappropriate.  The RO also denied an 
increased rating for the veteran's thoracic spine disability.  
The RO determined that there was no evidence of demonstrable 
deformity of the vertebral body or ankylosis of the thoracic 
spine to support a rating excess of 10 percent.  A 
supplemental statement of the case was sent to the veteran in 
June 1995.

The matter was again remanded by the Board in October 1996.  
The Board found that the April 1995 VA examinations failed to 
indicate what aspects of the veteran's back disability were 
related to his service-connected condition and which were 
related to his nonservice-connected lumbosacral strain.  
Further, the Board determined that the VA examiners failed to 
adequately evaluate the veteran's complaints of  pain on 
movement and use of the left wrist as required by 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

In a letter dated in October 1996, the RO asked the veteran 
to furnish the names and addresses of any health care 
provider who had treated him for his left wrist, left hand, 
hip, or spine disabilities.  The RO also requested that the 
veteran sign an authorization to request records from Drs. 
Durham and McArt.  The veteran did not respond to this 
inquiry.

The veteran was afforded a VA orthopedic examination in 
February 1997.  His history of fracturing his wrist and 
thoracic vertebrae inservice and his current complaints 
pertaining to those injuries were discussed in detail.  There 
was an obvious deformity of the left wrist with radial 
shortening.  The wrist had radial deviation in his position 
of comfort.  He had 40 degrees of dorsiflexion, 60 degrees of 
palmar flexion, 15 degrees of ulnar deviation, 30 degrees of 
radial deviation, 60 degrees of supination, and 80 degrees of 
pronation.  The veteran did not have radiocarpal tenderness, 
ulnar impingement, or ulnar grind test.  He had pain at 
extremes of dorsiflexion and supination.  His grip strength 
was 50 percent less when compared to his right hand.  The 
examiner stated that the April 1995 x-rays of the left wrist 
showed arthritis of the distal radial ulnar joint.  While the 
radius was healed, there was a malunion with loss of radial 
inclination.  The length of the distal radius appeared to be 
fairly well maintained.  The examiner also noted that an old 
radial styloid fracture that was not healed.  His mid 
radiocarpal and mid carpal joints were without changes at the 
radiostyloid and scaphoid.  The assessment was that of left 
wrist malunion with distal radial ulnar joint arthritis and 
loss of radial height that was somewhat symptomatic with loss 
of grip strength and limited range of motion but minimal pain 
symptoms.

As far as the thoracic spine was concerned, the veteran had 
full flexion.  His rotation was 45 degrees to the left and 
right with pain exhibited after 30 degrees.  He had 
tenderness at the level of T4 and T5 in the midline as well 
as some left paraspinal muscle tenderness.  He described some 
decreased sensation in the L5-6 area on the left side only.  
The April 1995 X-rays of the thoracic spine were read as 
normal except for questionable anostosis on T12.  The 
examiner stated that he saw no abnormalities on x-ray or 
objective findings with exception to some sensory changes on 
the left.

By a rating action dated in November 1998, the 10 percent 
disability rating assigned to the residuals of the veteran's 
fractured left wrist was increased to 30 percent, effective 
on November 19, 1990.  The RO indicated that 10 percent was 
the maximum evaluation assignable for limited range of motion 
of the wrist and/or malunion of the radius.  While there was 
no evidence of nonunion of the radius, the RO found that the 
veteran's complaints of pain, weakened grip, and loss of 
movement were analogous to nonunion of the radius with loss 
of bone substance and marked deformity.  Therefore, a 30 
percent evaluation was deemed appropriate due to functional 
impairment.  The veteran was furnished a copy of this rating 
action in December 1998.

The RO determined that the February 1997 examination report 
failed to adequately evaluate the veteran's thoracic spine 
disability.  As such, he was afforded another VA orthopedic 
examination in December 1998.  His upper back appeared within 
normal limits.  He could get past his knees with forward 
flexion.  He had 10 degrees of extension, 20 degrees of 
rotation to the left and right, and 20 degrees of bending to 
the left and right without pain.  The veteran's knee and 
ankle reflexes were equal and symmetrical.  He had a negative 
straight leg raise sign.  X-rays revealed mild scoliosis 
which may represent positional changes.  There were no other 
alignment abnormalities.  There were no fractures or 
dislocations.  There were multiple small osteophytes at 
various levels but no significant joint space narrowing or 
other joint space abnormalities.  The examiner stated that 
the veteran did experience some upper thoracic discomfort and 
pain secondary to his thoracic compression fractures.  The 
degenerative changes around the thoracic spine at the T-12 
area was believed to be a possible cause.   However, the 
examiner said the veteran's main problem was in his lower 
back.  The examiner added that the 10th and 11th compression 
fractures had nothing to do with the veteran's complaints of 
low back pain.  

The December 1998 examination report also contained the 
results of range of motion and strength tests of the 
veteran's left wrist.  The results were similar to those of 
the February 1997 orthopedic examination.

In January 1999, the 10 percent disability rating assigned to 
the healed compression fractures of the 10th and 11th 
vertebrae was continued.  The RO held that a 20 percent 
rating was not warranted unless there was severe or moderate 
limitation of motion with demonstrable deformity of the 
vertebral body from fracture.  Noting that the veteran's 10 
percent evaluation was based on his subjective complaints of 
pain on motion, the RO found that there was no evidence of 
actual limited motion or demonstrable deformity of the 
vertebral body.  A supplemental statement of the case was 
promulgated that same month.


II.  Analysis

The Board finds the veteran's claims for increased 
compensation benefits are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Board is also satisfied that 
all relevant facts have been properly developed.  Post-
service medical records have been associated with the 
veteran's claims file and several VA examinations have been 
performed.  The Board finds the examinations were adequate 
concerning the issues at hand, and that there is no 
indication that there are other relevant records available 
that would support the veteran's claims.  Therefore, no 
further assistance to the veteran is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function  
under the ordinary conditions of daily life including 
employment.  Whatever system is affected, evaluations are 
based upon lack of usefulness of these parts or systems,  
especially in self-support.  The medical examiner must 
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data  
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity.  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  

38 C.F.R. § 4.45 provides that factors of disability of the 
joints reside in the reductions of their normal excursion of 
movements in different planes.  Consideration is to be given 
to the following conditions:  (a) less movement than normal; 
(b) more movement than normal; (c) weakened movement; (d) 
excess fatigability; (e) incoordination and impaired ability 
to execute skilled movements smoothly; and (f) pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing or weightbearing.  


A.  Left Wrist Disability

The veteran's left wrist disability is currently rated as 30 
percent disabling under Diagnostic Code 5212, impairment of 
the radius.  This is the maximum rating assignable under this 
code for a minor extremity.  Therefore, a higher rating under 
Diagnostic Code 5212 is not assignable.  

The Board has also considered the veteran complaints of 
limitation of motion of the left wrist.  Under Diagnostic 
Code 5215, a 10 percent disability rating may be assigned 
when palmar flexion is limited in line with the forearm or 
when dorsiflexion is less than 15 degrees.  There is no 
higher evaluation.  However, a 40 percent rating is 
assignable for unfavorable ankylosis of the wrist under 
Diagnostic Code 5214.  

There is no doubt that the veteran suffers from a limitation 
of motion of the left wrist.  He is already in receipt of the 
maximum schedular evaluation for limitation of motion.  In 
order to assign a higher rating, the record must demonstrate 
ankylosis.  To that extent, while limitation of range of 
motion has been demonstrated, the VA examinations of June 
1991, April 1995, and February 1997 contained no clinical 
documentation that the veteran suffers from ankylosis of the 
left wrist.  In the absence of ankylosis, there is no basis 
on which a higher rating may be assigned.  Accordingly, an 
increased rating is not warranted.

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (1998) 
require it to consider the veteran's pain, swelling, weakness 
and excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  The U.S. Court of Appeals for Veterans 
Claims (Court) interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by the veteran.  However, when a veteran is assigned 
the maximum disability evaluation under a limitation of 
motion diagnostic code, an increase based upon complaints of 
pain is not appropriate.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  Therefore, since a 10 percent evaluation is the 
maximum which may be assigned based on limitation of motion 
of the wrist, and since ankylosis is not demonstrated, the 
veteran's claim for a disability rating in excess of 30 
percent must be denied.  In so deciding, consideration has 
been given to assigning staged ratings; however, at no time 
during the period in question has the veteran shown 
disablement equivalent to that greater than the assigned 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also considered the assignment of a compensable 
evaluation in this case on an extra-schedular basis under 38 
C.F.R. § 3.321(b)(1).  A basis for an extra-schedular 
evaluation is not shown, however, as the service-connected 
left wrist disability does not result in marked interference 
with employment or frequent periods of hospitalization, or 
otherwise present an exceptional or unusual disability 
picture.

Finally, the Board observes that the December 1998 VA 
orthopedic examination report was not considered by the RO 
with regard to the issue of a disability rating in excess of 
30 percent for the service-connected residuals of a left 
wrist fracture with malunion and distal radial ulnar joint 
arthritis (minor extremity).  Moreover, the Board recognizes 
that the veteran did not waive RO consideration of this 
evidence, and that a supplemental statement of the case was 
not issued with regard to that evidence.  See 38 C.F.R. § 
20.1304(c) (1998).  However, 38 C.F.R. § 19.31 (1998) states 
that a supplemental statement of the case "will be furnished 
to the appellant and his or her representative, if any, when 
additional pertinent evidence is received after a Statement 
of the Case or the most recent Supplemental Statement of the 
Case has been issued."  In that regard, the December 1998 
examination report merely underscored the findings of the 
previously considered February 1997 VA examination.  There 
were no findings of ankylosis of the left wrist.  As such, 
the Board finds that the report was not "pertinent" to the 
veteran's claim.  A supplemental statement of the case was 
not warranted.  


B.  Thoracic Spine Disability

Moderate or severe limitation of motion of the dorsal 
(thoracic) spine is rated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 (1998).

In the present case, the veteran is currently evaluated as 10 
percent disabled for his service-connected residuals of 
compression fractures of the 10th and 11th thoracic vertebrae.  
Consequently, he is not entitled to a higher rating for this 
service-connected disability based on limitation of motion.  
In other words, a 10 percent rating assigned on account of 
limitation of motion is the highest assignable rating.  

Again, the Court has held that, where a veteran is already 
receiving the maximum disability rating available for 
limitation of motion of a service-connected disorder, 
analysis of an increased evaluation for the disability based 
on functional loss due to pain is not appropriate.  See 
Johnston v. Brown; see also DeLuca v. Brown, 8 Vet.App. 202 
(1995) and 38 C.F.R. §§ 4.40, 4.45 (1998).

According to additional pertinent diagnostic codes, favorable 
ankylosis of the thoracic spine is rated as 20 percent 
disabling.  38 C.F.R. § 4.71a, Code 5288 (1998). Furthermore, 
residuals of vertebra fractures are evaluated in accordance 
with evidence of definite limited motion or muscle spasm.  10 
percent is added based upon evidence of a demonstrable 
deformity of a vertebral body. 38 C.F.R. § 4.71a, Code 5285 
(1998).

The medical evidence of record fails to provide any findings 
of ankylosis of the thoracic spine.  Accordingly, a 
disability evaluation greater than 10 percent based upon 
favorable of the thoracic spine is not warranted.  See 
Johnston v. Brown.  

Moreover, the most recent VA x-rays of the thoracic spine do 
not reveal any competent evidence of a vertebra fracture.  A 
rating greater than 10 percent is not warranted.  In so 
deciding, consideration has been given to assigning staged 
ratings; however, at no time during the period in question 
has the veteran shown disablement equivalent to that greater 
than the assigned rating.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

Finally, the Board has considered the assignment of a 
compensable evaluation in this case on an extra-schedular 
basis under 38 C.F.R. § 3.321(b)(1).  A basis for an extra-
schedular evaluation is not shown, however, as the service-
connected residuals of healed compression fractures of the 
10th and 11th thoracic vertebrae do not result in marked 
interference with employment or frequent periods of 
hospitalization, or otherwise present an exceptional or 
unusual disability picture.  



ORDER

Entitlement to disability rating in excess of 30 percent for 
the service-connected residuals of a left wrist fracture with 
malunion and distal radial ulnar joint arthritis (minor 
extremity) is denied.  

Entitlement to a disability rating in excess of 10 percent 
for the service-connected residuals of healed compression 
fractures of the 10th and 11th thoracic vertebrae is denied.



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

 

